Presentation of the College of Commissioners and statement on the Framework Agreement on relations between the European Parliament and the Commission (debate)
I would like to give a warm welcome to our sitting to the President of the European Commission, Mr Barroso, and the Commissioners-designate. Welcome, everyone. Welcome to our guests.
We have before us one of the most important decisions in this parliamentary term. For it is to us that the citizens of Europe have committed the task of electing the best European Commission. We have completed the hearings, and I have received 26 letters of recommendation. For the first time in history, we are electing the European Commission as a co-equal legislator. This puts us under an obligation to work especially closely with the European Commission. We represent two institutions of the European Union. In relation to this, we have entered, provisionally, into a new Framework Agreement, and today we are going to endorse it. We are going to vote on this agreement at 12.00. The vote will be held at 12.00. Before that, there may be a short break, if we finish the discussion early.
We want the Union to be represented by institutions which are more dynamic, and this is why the agreement is so important to us. We also have the good experience of recent months. The hour of direct discussion with the President of the European Commission, here in plenary, has been a great success. We are going to have similar contact with the Commissioners, with the Vice-Presidents of the European Commission, and so we are going to have an hour of questions and answers which will help us to understand the work of the Commission. There are also many solutions in our new Framework Agreement which we did not have before. In their work, the European Commission and the European Parliament must also take account of the opinions of national parliaments, which represent the principle of subsidiarity in the European Union.
I am sure this is not only the beginning of a new decade, but of a new way of working in the European Union. We all believe this. Thirty years after the first direct elections to the European Parliament, we stand before another great change. This is a new era in the work of the European Parliament - a European institution.
At the beginning of our discussion I would like to ask Mr Barroso to take the floor.
Mr President, ladies and gentlemen, the Commission shall promote the general interest of the Union and take appropriate initiatives to that end. It shall ensure the application of the treaties, and of measures adopted by the institutions pursuant to them. It shall oversee the application of Union law under the control of the Court of Justice of the European Union. It shall execute the budget and manage programmes. It shall exercise coordinating, executive and management functions, as laid down in the treaties. With the exception of the common foreign and security policy, and other cases provided for in the treaties, it shall ensure the Union's external representation. It shall ensure the Union's annual and multiannual programming with a view to achieving interinstitutional agreements.
Ladies and gentlemen, as you know, that is the text of Article 17(1) of the Treaty on European Union, of the Treaty of Lisbon. I read it out because it shows the importance of the Commission when it comes to carrying out the European project, a Commission which, pursuant to the same article, is accountable as a College to your Parliament.
Thus, today, we are seeing European democracy in action. Today, your Parliament, made up of representatives directly elected by the European public, is being asked to give its verdict on the new College of Commissioners.
Supplementing as it does the vote on the President of the Commission, held on 16 September 2009, this vote is an essential part of the democratic legitimacy of the Commission, and hence of the European project as a whole.
The team standing before you today is ready to rise to the challenges ahead of it. It combines experience and new ideas; it reflects the broad range of approaches and sensibilities that make Europe this wonderful land of ideas. This is a team for which you can vote with confidence, a team that deserves your support.
And then? Then what? Will things return to how they were before? No, I refuse to believe - and our fellow citizens would not understand it - that, after these years of institutional debates, we will basically carry on as we were before. Indeed, we are living in exceptional times.
The challenges that the economic and financial crisis, climate change, and energy security - to name but a few - are presenting us with are quite simply too great for us not to change our approach.
This is a time for boldness. This is a time to show our citizens that we care, and that the entry into force of the Lisbon Treaty will make a real difference in our ability to serve their interests. I believe that our economic and social situation demands a radical shift from the status quo, and the new treaty allows this.
Our task is to use the new mechanics to bring on new dynamics. So let us get away from the intellectual glamour of pessimism and constant denigration of the European Union that is doing so much damage to Europe's image. Let us move the discussion from institutional input to policy impact.
What Europe needs to succeed is policies focused on results, better governance structures and confidence in our own ability to solve the problems we face. Our common currency, the euro, will continue to constitute a major tool for our development, and those who think it can be put in question must realise we will stick to our course. The European Union has the necessary framework to address all challenges that can appear in this matter.
We can start by asking ourselves: does the European Union count in the world? And the answer is 'yes'. But does the European Union count as much as it should in the world? The answer is 'not yet'.
Europe counts when we speak with a strong and united voice, when the European interest is clearly defined and vigorously defended: in trade, for example, and competition policy. It is less successful when we act according to narrow national interests, in an uncoordinated way or in areas where collectively, the European Union is not able to defend and promote its collective interest.
So, in summary, we have to ask ourselves: are we doing everything we can to define and defend the European interest - an interest that is more than the sum of its parts? Frankly, I believe we have to do more. We need to set our work in an overall, longer-term vision of where we want the European Union to be. This will ensure coherence and offer a sense of direction that actors across Europe can recognise and support.
The political guidelines I presented to this House are the starting point for this vision of 'Europe 2020'. They are the fruit of our experience over the last five years. And, not least, they are the fruit of intensive discussions with this House. Thanks to your strong support for these guidelines, I regard them as a useful point of departure for us.
The broad priorities are clear: making a successful exit from the crisis; leading on climate action and energy efficiency; boosting new sources of growth and social cohesion to renew our social market economy; advancing a people's Europe with freedom and security; and opening a new era for global Europe. I believe in a Europe that is open and generous, a Europe that is particularly dedicated to the Millennium Development Goals.
I believe in a Europe that shows solidarity to others, as we have shown recently in Haiti, where we have contributed in an important way with emergency aid, and we will also contribute with significant reconstruction aid. But we can achieve more with better coordination at European level, and I will make proposals in this sense, exploring the new opportunities offered by the treaty; also, the European External Action Service will be a very important instrument to make our foreign policy more coherent and effective.
I can promise you that, if this College is granted your support, we will set to work straightaway, turning the political guidelines into an ambitious work programme - a work programme which I want to discuss with you.
Our Europe 2020 vision is both a structural and comprehensive reform strategy and an exit and recovery strategy. So we will make sure we embed short-term measures to get Europe working again into our longer-term objectives, promoting jobs through sustainable growth.
We will spend the next five years turning our vision into reality: making Europe a resource-efficient, inclusive, social market economy - reflecting what makes us special, the European way of life. This means growth based on knowledge and innovation; improving our productivity by increasing our R&D and innovation performance; better exploiting the potential of ICTs and creating a digital single market; raising education outcomes; and promoting skills.
This means an inclusive, high-employment society: empowering people through high levels of employment, using flexicurity, modernising labour markets and social protection, fighting poverty with a view to building a more inclusive society.
This means greener growth: building a competitive and sustainable economy, tackling climate change, accelerating the roll-out of smart grids and genuine EU-scale networks, modernising the EU's industrial base, and turning the European Union into a resource efficient economy.
To achieve these goals, we must recognise that the interdependence of our economies requires better and more coordination. Some national politicians, let us face it, are not in favour of a more coordinated approach in economic policy. But, if we want to overcome the crisis, reinforce the social dimension and establish a good basis for a strong economic future for Europe in the globalised world, if we want to reinforce our industrial base and launch new common European projects and not just bilateral ones, then stronger economic coordination is the only way forward.
Other very important challenges need to be tackled during this mandate. We have already mapped out a very ambitious and far-reaching programme in the field of justice and home affairs. This not only includes the fight against terrorism and crime; it also includes addressing the very important priority of a common approach to migration. In this area, we show to our citizens our commitment to both freedom and security.
During this mandate, we will also focus on the budget review and new financial perspectives. We believe that we should concentrate on the quality of the expenditure, on its European added value and on its effectiveness, so that the financial perspectives become an instrument to realise the ambitions of Europe: for our strategy for growth and jobs, and also for the goals of economic, social and territorial cohesion.
This can only come from strong European institutions and a determination to raise our level of ambition, to deliver change. So it is most welcome that a key change in the treaty is the strengthening of all the European institutions.
I intend to use this to reinforce the contribution we can all make to the European project, together. This is no time for our institutions to pull in different directions. But, of course, the Commission will always have a special relationship with Parliament, as, under the Community method, we are the two institutions with a specific role to identify, articulate and give reality to the European interest.
That makes us the two Community institutions par excellence, with a particular responsibility for ensuring that the European Union is more than the sum of its parts. It was in this spirit that I offered in my political guidelines presented to you a special relationship with Parliament. It is in this spirit that we have discussed a new Framework Agreement, the principles of which are embodied in the resolution before the House today.
This Framework Agreement should drive forward our common efforts to deliver genuinely European responses to the issues faced by Europeans today. So, as well as updating the agreement to reflect the Lisbon Treaty, it must set out new ways in which we will make cooperation a day-to-day reality.
It must help us to fashion a new culture of partnership and purpose, to use our common leverage to offer a real advance for the European project. Also, several of these issues imply cooperation with the Council. So I would very much welcome a broader agreement which unites the colegislators, together with the Commission, on a set of principles for interinstitutional cooperation.
I said we need to be bold. I said we cannot go on as if it is business as usual. I have outlined many innovations, and our priorities to tackle the social situation. I am convinced they will strengthen our institutions and help us achieve our goals, in full respect of our values. Because let us never forget that our Union is founded on values: respect for human dignity, freedom, democracy, equality, the rule of law and respect for human rights.
Today, a new chapter in our European adventure opens. Let us work together to make it a real success - for all our citizens.
(Applause)
That was the presentation of the College of Commissioners and a statement about the Framework Agreement on relations between the European Parliament and the European Commission. The presentation was given by Mr Barroso. We are discussing both of these matters. The vote on the Framework Agreement will take place punctually at 12.00, then there will be a break until 13.30, and then we will proceed to the vote on the College of Commissioners - that is today's order of business.
I would also like to greet the representatives of the European Council, the rotating Presidency and the Spanish Government. We welcome all who are with us today and are listening to our conversation. Welcome.
Mr President, Mr López Garrido, President of the Commission, ladies and gentlemen, today we are going to give our verdict on the appointment of the new European Commission, an essential act which confirms the prerogatives of this Parliament and which will determine the way in which the Union functions for several years.
However, before placing on record the confidence that my group and I have in the Barroso II Commission, I wish to voice my opinion on the context in which it will be required to work. On this matter, I must say that the people of Europe are not yet convinced that the Treaty of Lisbon is working properly. We expect a great deal of this treaty, and we must do our utmost to ensure that it is a new, positive stage in the European adventure.
Legislation is not everything, however. The women and men who apply it must measure up to our ambitions. They must ensure that Europe's stature in the world is equal to its message, its wealth and its successes. The fact is, the European machine is obviously still in need of some adjustments.
Thus, we are now endowed with a High Representative, who is also Vice-President of the European Commission and, as such, accountable to this House. This key figure must be the voice of Europe in the world. Her presence and her ambition must embody that of the Union, the world's biggest economy in terms of GDP, the world's biggest market, the biggest contributor to international aid.
The fact is, from Haiti to Iran, from Afghanistan to Yemen, from Cuba to the transatlantic relations that we hold dear, Europe's voice has not lived up to our hopes thus far. Our group calls for drastic action to ensure that we change our approach and start off on the right foot this time. With this in mind, Mr Barroso, we are also counting on your personal commitment and on your leadership.
We are also counting on the new President of the European Council to embody the Union on the international stage, to initiate and chair meetings of the Heads of State or Government, and to act as a reference point. We must give him time to make his mark, but I already note with satisfaction that his first steps are along the right lines.
From the Council of Ministers, I expect nothing less than close cooperation, on equal terms - and I mean on equal terms - with this House. However, the example of SWIFT shows us the extent of the progress to be made.
Lastly, from the Commission - and I know that President Barroso shares this point of view - I expect an exemplary working relationship and relationship of trust. Moreover, the Framework Agreement on which we will vote this lunchtime reflects this common will of our two institutions.
Ladies and gentlemen, we have come to the end of an exercise in which we have scrutinised the members of the Commission, and I wish to commend this exercise of modern democracy that, to date, no other parliament in Europe carries out.
Nonetheless, we still have a great deal to do before we are equal to our task, which is to be able to judge politicians from a political perspective. We must improve our procedures still further, and make them more relevant and more focused on the content of European policies.
Ladies and gentlemen, I am well aware that, at this early stage in the introduction of the new treaty, not everything can be done straight away. However, we must be ambitious. This is the spirit in which we are approaching this debate, which must result in the appointment of the new Commission: a Commission which, under the leadership of Mr Barroso and with experienced commissioners, is well-equipped to tackle Europeans' problems; a Commission with which we share both the main political objectives and the prognoses concerning the problems to be addressed or the solutions to be applied to those problems; a Commission that reflects the results of the 2009 European elections, and within which my political family, the Group of the European People's Party (Christian Democrats), is the most influential force; a Commission, lastly, whose main priority is to meet the expectations of Europeans hit by the crisis, Europeans who also often suffer from pessimism and who are concerned about the ability of their leaders to defend and promote the European model in the world.
That is why the PPE Group will vote to appoint the Commission.
(Applause)
Mr President, Mr Barroso, ladies and gentlemen, during the course of the hearings, my impression of the Commission was one of Abbot José Manuel with his 26 novices from the order of Trappist monks. That is an order that has taken a vow of silence. It seemed as though the Abbot had said to his novices 'better to say nothing than to say something wrong'. That was detrimental in the hearings for some of the new people. It was surprising to see someone like Neelie Kroes, who is otherwise so eloquent, suddenly spouting out trite phrases. Others, like Joaquín Almunia, Michel Barnier, the new Commissioner Maroš Šefčovič and even Mrs Georgieva, did not take the vow of silence and, once this vow of silence was lifted, demonstrated that, if you are so bold as to enter into dialogue with Parliament, you can achieve a higher profile than if you allow yourself to be manipulated.
(Applause)
At the same time, Mr Almunia and Mr Barnier revealed the roles they intend to play in the future Commission. It was interesting to observe the division of the portfolios of the individual members of the Commission, including during the hearings. There are so many contradictory assignments, so many structures that make conflicts of competence almost inevitable and that will require an arbitrator to ultimately decide on the direction in which to go - that was interesting.
On one hand, the commissioners are told 'I will speak here' and on the other, 'in cases of conflicts of competence, I will ultimately decide'. I certainly do not want to do the Roman Emperor a disservice, but this, Mr Barroso, seems very much like you want to operate according to the principle of 'divide and rule'. This, however, is the wrong approach. You need to understand that anyone who wants to turn a College into a presidential system is undertaking a huge task and, in the end, must be prepared to be told that the buck stops with him and that he must take the responsibility for the shortcomings.
The Commission is strong when it acts as a collegial body. It is strong when it does not see itself as a technocratic administrative leader, but understands that the challenges facing us require transnational European responses. The question that you raised at the beginning of your speech - does the European Union count in the world? - is indeed on the agenda. This question will not be answered by you tailoring everything to your own needs, but by you organising the responsibilities of your Commission so efficiently that, in cooperation with us, the European Parliament, the Commission can provide the answers.
The economic and financial crisis, the environmental crisis and the social crisis faced by this continent require transnational European answers. They do not require renationalisation. That is why we need a strong Commission that can find support from a strong majority in Parliament. However, it must not be tailored to José Manuel Durão Barroso, but must instead reflect the wide range of capabilities that all of the commissioners bring.
(Applause)
An answer to the question of whether the European Union counts in the world could be seen in Copenhagen. If we become fragmented when it comes to environmental legislation and if Europe pursues renationalisation instead of taking an ambitious Union-based approach, then we will also see in other areas what we saw in Copenhagen, namely that the decisions are taken by Barack Obama and Hu Jintao, without European involvement. Anyone who does not want the world to descend into a new type of bipolarity needs a strong Europe and an ambitious Europe. We therefore also need an effective Commission that will take on this role.
Mr Barroso, in the debate on the interinstitutional agreement, you made two concessions, which, in my view, are crucial. The impact assessment, and the social impact assessment in particular, is, for us as Social Democrats and as Socialists and Democrats, an essential element. The Commission needs to realise, and that means all of the individual Members of this Commission, that what made large parts of the European population turn away from the European idea had something to do with the fact that the people of Europe had the feeling that this Commission was only interested in the market and not, for example, in social protection for its citizens. More and more people have the feeling that cold technocracy rather than social welfare is what determines the actions of the Commission. If that trend now changes direction with the social impact assessment that we are agreeing on, then we will have made a great deal of progress.
That also applies, incidentally, to the measures in this interinstitutional agreement with which we are in agreement, namely that the future legislative resolutions of the European Parliament will be turned into Commission initiatives within a year. That is also an enormous step forward in the cooperation between our two institutions. A Trappist abbot, who, together with Herman Non-Country, the President of the European Council, is to represent Europe in the world - Mr Daul, that will not do. What we need is effective cooperation between the European institutions.
However, Mr Barroso cannot be blamed for everything. There are also 27 Heads of Government in Europe who believe that the Commission is the extended arm of their government offices. The answer we need to this is close cooperation between the European Parliament and a Commission that feels duty-bound to work for social and environmental progress in Europe. That is what will make the European Union count in the world. If we address this together, then, following your response to this, Mr Barroso, the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament will discuss in the break what we will ultimately decide to do. After the discussion in our group, and following your response, I will then present this decision in the second round.
(Applause)
Mr President, on behalf of my group, I am delighted to be here today and to finally have the Barroso II Commission before us. I believe that this is a good thing, because we are bringing to an end what was a bad period for the European Union. The absence, for six months, of a Commission equipped with real powers is something that should not be repeated in the future, especially in this period of economic and financial crisis, in which there are major issues such as climate change, Copenhagen, and so on.
In any case, trust in my experience when I say that, in future, there must be no more periods in which the Commission provides no real governance, especially when they last for as long as six months. I hope that this Commission will embark on its work as quickly as possible, as soon as we have voted.
For our part, Mr Barroso, we expect three things of you. Firstly, that this new Commission will be the driving force behind the European Union; we believe that this has not been the case over the last five years. This time, we want a Commission that will leave the last five years behind and become the real driving force behind a far more intensive integration of the European Union. Indeed, everything that has happened over the last few weeks and months shows that what makes Europe's position in this multipolar world problematic is the fact that there is no common outlook and not enough European integration - I am thinking of Copenhagen and the lack of coordination in Haiti. We therefore call for a Commission which, unlike what we have seen over the last few years, does not always seek an immediate compromise with the Council before coming and presenting it to us and trying to make us swallow it.
Our expectation of the Commission is that it will present ambitious projects to the Council - even if we know in advance that it will not receive 100% support - and that it will subsequently call on the European Parliament, as its influential ally, in order to convince the Council.
(Applause)
The second thing that we expect of the Commission - and I am going to repeat what Mr Schulz has already said, but I believe that it is important - is that it will work as a College. A Commission President who is strong is all very well, but a College, a Commission that is strong and which demonstrates its cohesion, is essential and is far more important still. Therefore, we really do expect this kind of Commission because, for the first time - and you have acknowledged this, Mr Barroso - it is a Commission composed of the three main political families present in this House. I am delighted that there are eight liberal commissioners in charge of some very important portfolios. This Commission must now operate internally as a coalition between these three movements and these three political parties and must try to reach compromises supported by the entire Commission and by the entire College.
Lastly, the third priority of this Commission, in our opinion, is obviously to combat the economic crisis, and I believe that the most urgent task is to present as quickly as possible to Parliament and the Council a credible strategy for Europe 2020. That is the most important task. Be ambitious on this point, Mr Barroso. Do not listen too much to the Member States; listen instead to the Spanish Presidency, because it has some good ideas on this subject. Come armed with ambitious projects. Do not think that weak coordination of national economic strategies is sufficient. In tomorrow's world and in the multipolar world, we need much more than that. We need socio-economic governance of the European Union. It is not enough to have a monetary pillar such as the euro area; an economic and social pillar is also needed in the euro area and in the European Union. This is the strategy that we expect from you because it will be crucial to the future of Europe and to the future of our fellow citizens.
(Applause)
Mr President, ladies and gentlemen, I must admit that this is unbelievable. We have before us the coalition of hypocrites. It is just before St Valentine's Day, and Mr Barroso is being told: 'I love you, but I do not love you. I do not believe you, but I am going to vote for you anyway'. So, this is really ...
Yes, Mr Schulz, you make a great statement when you say, 'we are going to think about it', when everyone knows that you are going to vote for the Commission. That is a great political strategy, that is!
(Applause)
I wish to say something ... I do not know why you are getting all worked up, Mr Schulz! You are not the President of Parliament yet! Calm down, my friend, calm down!
For my part - and Mr Schulz should have his speaking time cut by 30 seconds - I would like to say some very simple things, between ourselves. We have some large groups, which are going to support the Barroso Commission. They are incapable of producing a resolution together to explain why they support the Commission.
Incapable! Why? Because they are not in favour of the Commission - and at least Mr Verhofstadt is clear when he says, 'I am in favour of the liberals', and the other one is in favour of the PPE, and the other one is in favour of the socialists ...
(Comment off-microphone by Mr Verhofstadt: 'and you are in favour of the Greens')
Me? No, there are none. But, yes ... as you know, Mr Verhofstadt, ours is the only group to have been critical, even when there was a Green in the Commission. This is not the way we do politics. We need to know whether this Commission will have a vision, ambition and determination.
What has been said is true. The majority of the Commissioners-designate - I do not say all - had no determination, vision or ambition. However, when considering the Commission as a whole, the sum of the minuses is a plus. That is the new mathematical formula of the Barroso Commission.
No, it does not work like that. Therefore, Mr Barroso, I like it when you read the text of the treaty to us: initiatives, what initiatives? What initiative did the Commission come up with to address the crisis in Greece? Solidarity, where is it? In Spain, where is it? I have not seen it; I have not heard it.
Let me give you a piece of advice. One of Greece's problems is its defence budget. 4.3% of Greece's GDP goes on defence. What is the problem? The problem is Cyprus; it is the relationship with Turkey. Where is the Commission's initiative when it comes to solving the Cyprus issue, so that Greece's GDP is finally relieved of this stupid, idiotic conflict, which we, as Europeans, should be resolving? The Commission's initiative: it does not have one!
The same point has been made with regard to Haiti. Baroness Ashton, I know that you are not a fire-fighter, a midwife or any other such person. However, I still want you to come up with ideas; I want you to defend something. You always tell us: 'it is important, we must coordinate, I am going to coordinate ...'. We do not know why it is important, we do not know the hierarchy of what is important, but we do know that you regard everything as important. We will not make progress like that.
Therefore, I believe that we have a problem. We have a fundamental problem here, and that is that we, as a Parliament, finally have to demonstrate our rapport with the Commission. And, of course, we will work with the Commission, of course we will work with the commissioners, of course - I know - there will be a majority.
What I would like for once, however, is for us to stop all the trite comments, to stop all the meaningless statements. We want a political Europe. Every time the opportunity arises to have a political Europe, we blow it! When, in Copenhagen, Europe was due to make progress, we blew it!
I would like it if, at some point, Mr Barroso and the commissioners - past and future - told us why they blew it, why Europe was not political, why Europe was not a global player. Mr Verheugen is leaving the Commission. He was the number two in the Commission, and he is telling Germany and anyone else who will listen that Europe was not a global player, that Europe did not play its role. He is not saying why he did not play his role.
It is always someone else, and I would like it if, for once, in this Commission, in this debate, we heard no more of the meaningless comments that Mr Schulz, Mr Verhofstadt and Mr Daul come out with: 'the best thing would be to reject this Commission so that, together, we can finally get to grips with what is really happening in the world'.
What is really happening in the world is that Europe is failing to cope with the economic crisis, the environmental crisis and the financial crisis. There are enough of them. There are enough of those who cannot stand being deceived by their soothing words - they have already tricked us, they tell us: 'we are against, we are against', and, in the end, they abstain. 'We are against, we are against, but we will vote in favour.' That is unworthy of this Parliament. Let us wake up, because Europe needs it!
(Applause)
Ladies and gentlemen, President Barroso, my group, the ECR Group, supported you together with the Liberals and the People's Party, and without this, you would not be sitting here. We supported you when others did not and we supported you because of your longstanding reputation as a reformer. We would be delighted if you fully lived up to that reputation in this election period.
I remember when, in 2005, you came along with an interesting idea about simplifying European legislation and cutting through the now impenetrable undergrowth of community law. I would like you to return to that idea, as it was a good one. We are living in the period of the Lisbon Treaty, we are living in a period when the adoption of new legislation will be even easier and I would therefore like to ask you not to allow the European economy to be smothered with outgrowths of unjustified and ill-founded regulation, not to allow the victory of modish, politically correct themes which could become an excuse for further centralisation, further regulation and further bureaucratisation of the European Union.
If you take this route, you can rely on us. If you take the path of reform, if you show yourself to be a genuine reformer, then you can count on our support and cooperation. If, however, you stick to the old ways and tread the smooth and well-worn paths, then we reserve the right to disagree with you and even to oppose you. I would like to hope, Mr President, that there will be far more of the former than the latter and that we will be able to cooperate to a much greater degree and to stand on the same side of the barricades, rather than on opposite sides. I wish you much success in this.
Mr President, Mr Barroso, in September 2009, I had to tell you that your political guidelines were continuing a failed Commission policy. Your neoliberal guidelines do not reveal a strategy for more social justice, nor do they provide better protection for Europe against crises. They provide no basis for the work to successfully combat poverty and social exclusion in Europe. Now you are presenting to us the College of Commissioners that best suits your programme. You can expect no applause for this from my group.
Already during this new parliamentary term, this Parliament has demonstrated that it takes democratic control and codetermination seriously, and I very much welcome that. I am thinking of the new Framework Agreement between Parliament and the Commission and of the rejection of one of the candidate Commissioners, and I hope that, tomorrow, Parliament will once again be conscientious in its addressing of the SWIFT agreement.
Transparency and fairness are vital in the agreements between the institutions - only when we have these can we begin to talk about policy. It is about the people of Europe and the rest of the world, it is about good jobs and more rights to a good education and fair pay, it is about their right to peaceful development and an intact environment. Therefore, Mr Barroso, my group will not support your guidelines or your staffing proposal. Prepare yourself for our harsh, but fair, exchange of views with you and your College.
on behalf of the EFD Group. - Mr President, what we have before us here is the new government of Europe, a government that, with the Lisbon Treaty, now has enormous powers, not just a Foreign Minister and embassies, not just the ability to sign treaties, but the ability now to use emergency powers to literally take countries over, and yet what we have heard from the European Parliament's big group leaders this morning is the demand that you take even more powers and do it even more quickly.
Perhaps it is worth reminding ourselves that this treaty that gives this Commission these powers does not have democratic legitimacy in the European Union at all. You ignored referendums, you denied referendums, and you bullied the poor Irish into voting a second time.
I am struck that the common denominator with this Commission is the sheer number of them that were communists, or were very close to communism. Mr Barroso himself was a Maoist. Siim Kallas, far from being a student activist, was even a member of the Supreme Soviets - we have top-notch communists there. Baroness Ashton ran CND and still refuses to tell us whether she took money from the Communist Party of Great Britain.
Now I could go on but we would be here for some time. But we have at least 10 communists in this Commission and it must feel like a return to the good old days. There must be certain nostalgia amongst the communists. Whilst, 60 years ago, an Iron Curtain fell across Europe, today we have the iron fist of the European Commission. We have seen it with Article 121 and with Greece effectively being turned into a protectorate.
Poor Greece, trapped inside the economic prison of the euro! Poor Greece, trapped inside the modern day Völkerkerker for which it appears there is no way out! What Greece needs, Mr Barroso, is devaluation, not sado-monetarism. Goodness knows what that is going to do to them.
In 1968, we had the Brezhnev doctrine of limited sovereignty. Today we have 'shared values'. We have an 'ever-closer European Union' and 'pooled sovereignty' and that is what you have used, but of course it will not just be Greece, because the same is going to happen to Spain, to Portugal and to Ireland. Article 121 will be invoked with all of those.
Mr Barroso, you said earlier that we will stick to our course, and that means millions of people in Europe will be put through pain as you attempt to keep together this disastrous project that is the euro. It will fall to pieces; of that there can be no doubt, as surely as it did for Britain during the exchange rate mechanism in 1992. You can laugh, you can smile. It will not work. It cannot work. It will fall to pieces, and, as far as the peoples of Europe are concerned, the sooner it does the better.
We need democratic solutions to this. If you go on pushing your extreme euro-nationalism, this will lead to violence. We must vote against this Commission. We must put the future of Europe to people in every Member State in free and fair referendums.
(HU) The European Commission is the European Union's defining decision-making body. Requirements as regards Commissioners should be the following: the right person, based on his or her career path and preparedness, in the right position. The manner in which Commissioners are nominated and elected, however, ensures that this positive outcome is achieved only incidentally. Governments do not recommend people for a particular assignment, but for an office. Anyone they nominate will - unless he or she withdraws - become an EU commissioner. The President of the Commission is trying to find an assignment for the person in question, and thus the sequence is reversed. This means that I am trying to find a coat to match the button. Something else that is worth mentioning: the specialised committees' hearings are not followed by a vote, but instead, a small circle of people write letters about the hearing. You are always talking about democracy, and yet are still afraid of direct elections. Whether it be the EU constitution, a referendum or a committee meeting about a potential candidate. In the course of the hearings, the Commissioners-designate scarcely said anything concrete. They did not want to make a commitment, to accept responsibility. Even so, it nonetheless became clear that they are not breaking with the former Commission, but want a centralised Europe; they have not drawn the lessons of the financial crisis, but continue to follow liberal economic policy. There are many of us, therefore, who will not vote for this Commission, and that does not make us anti-Europeans. We are simply doing what our voters - many million European citizens - expect of us.
(HU) Mr President, Mr Barroso, in a significant number of European languages, the notion that something operates - it is able to operate - and that something is working, is expressed in very similar terms. We are now at a time in the European Union when we can say 'back to work, Europe'; let us go back, let us work, let us operate. The basis for doing so is guaranteed by the new Treaty on the Functioning of the European Union, the Treaty of Lisbon, a recently elected Parliament and the new Commission now being formed.
It is time for us to leave behind the days of institutional disputes and of establishing institutional ground rules, and truly to turn our attention to and focus on the cares and questions of European citizens. This is of fundamental importance because we need to regain the support of those people whom we have lost along the way. Ladies and gentlemen, honourable Members of Parliament, we all have work to do in this regard. The proceedings of the past few weeks and months have not always been honourable. For instance, this Parliament did not afford one of the Commissioners-designate a fair opportunity to be heard. Let us therefore judge the Commission, let us judge the Council, let us work with it, but let us sometimes take a look at ourselves as well. The close collaboration of these institutions is necessary in order to achieve results.
Mr Commission President, ladies and gentlemen, I would like on behalf of my party as well to wish you much success, for when we wish you much success, we do so not to several individuals but to the citizens of Europe. May Europe, in the eyes of European citizens, be a true example at last of job creation, prosperity, development, an active presence in the world, equity, and now, on the basis of its new constitution, the Treaty of Lisbon, may Europe grow up and come into its own.
Ladies and gentlemen, when my computer is not working, I press the restart button. Now we even have new software in this computer, known as the Treaty of Lisbon. Ladies and gentlemen, let us press that restart button.
(DE) Mr President, Mr Barroso, your Commission certainly has both strong and weak points. I would like to focus on the strong points.
We have a foreign policy team that you would be hard pressed to find anywhere else, with regard to both foreign policy and development policy. Mr Szájer, you cannot deny that we have a better team now than we had at the time of the original hearing of the first candidate from Bulgaria. I also firmly believe that Baroness Ashton will coordinate this team well.
The single telephone number that Henry Kissinger allegedly demanded is brought up again and again. Maybe we do not have this single telephone number, but if you make a comparison with the United States - in connection with climate protection, for example - who should we call? President Obama or the Senate, which has so far refused to find a solution? With regard to the issue of disarmament, should we contact President Obama, who is in favour of disarmament, or the Senate, which has not come up with any solutions? Let us not always make ourselves out to be worse than we are! We have an opportunity now to make a good impression.
(Applause)
Where economic policy is concerned, we have a strong team. I hope and believe that those of our colleagues in the Commission who did not come across so strongly in the hearings will develop that strength as time goes by. When it comes to social policy, we have a Commissioner who takes matters seriously and a Commission President who has also promised us that he will give priority to social affairs and social policy. We are counting on this. We are not only counting on it, we will also press for it to actually happen.
Together, we found solutions for a number of areas in the Framework Agreement. We disagreed sometimes, but we worked well together. It is a very good agreement if we take it seriously - you in the Commission and we in the European Parliament. If we manage to get the Council to take seriously the principles of transparency contained in the agreement, then we really will be able to achieve something magnificent.
As a result of the Treaty of Lisbon and the Framework Agreement, from the beginning of the legislative process right through to its end, to implementation, there will be a level of transparency that is perhaps not the case in many national parliaments. I therefore call on the Commission and the Council to take this seriously.
In the case of SWIFT, transparency has not been taken seriously - by the Commission or the Council. We now have a Member of the Commission who was responsible for the Council. This is a practice that we in this Parliament can no longer tolerate. The reason for this mess is not that Parliament is likely to be obstinate. Rather, it is because, even during the transition, when it was already clear that this Parliament still had more to say, the Council and the Commission - particularly the Council - did not understand that they had to involve Parliament. That is the bottom line. In this regard, Mr Barroso, with the legislative resolutions and the obligation on the part of the Commission to respond - either with its own draft legislation or with a clear explanation for why it is not going to take action - we have made significant progress. Let us not pretend that the parliamentary right of initiative has always been as significant in the national parliaments. They are essentially dominated by the governments, and what the government proposes is often implemented in the parliaments. This is not the case here. The Commission's proposals are not yet legislation for us. We work on them so that our own ideas, too, are incorporated.
Let us seize this opportunity with the new Commission, a new treaty and a new Framework Agreement. Let us, as Parliament, be confident in our dealings with the Commission.
Now the floor will be taken for the first time in this debate by a woman. It is a pity that this is happening so late.
Mr President, I hope it is worth waiting for. I want to concentrate on the resolution on the Framework Agreement, having been part of Parliament's negotiating team.
President Barroso, we had, I think you will admit, some very interesting debates on the meaning of words, especially in my language, but one of the phrases you used at the beginning of our meetings was that you spoke about your absolute commitment to the 'parliamentary dimension' of the European Union, and I think you were absolutely genuine and positive in your use of that phrase, yet we never discussed that one. Post-Lisbon, and post the resolution on the new Framework Agreement, this Parliament is much more than a mere 'dimension' - it is a reality, a real force, a true parliament worthy of the name.
You might, I suppose, call the original parliamentary assembly a 'dimension', but not this parliament. This parliament is now a full legislative partner, as per the resolution, to be treated on an equal, inclusive and informed basis with Council and not to be by-passed by resorting to soft law or other instruments, however worthy; a parliament fully and rightly able to hold your Commission, as executive, to account. We look forward to seeing not only yourself, Mr Barroso, but all of your fellow commissioners here for a question hour before this Chamber.
This Parliament will insist on its right of oversight in respect of subsequent changes to your team; this Parliament is ready to play its proper role as the only transnational, directly elected parliament in international relations. But, above all, this new forceful Parliament, containing a pro-European majority, wants you - please - to take a lead, and in that we will be your willing partner and supporter. But, please, we are no mere 'dimension'; we are a true, real Parliament.
Mr President, the motion for a resolution from the Greens/EFA Group calls for a new political approach at national and European level and for new ideas and firm action. We cannot overcome the economic, social and climate crisis we face using the same policies and mindset that created them; we cannot build a more democratic and more effective Europe unless we do so within the real and changing political climate.
Today, in Wales, the national Assembly is starting the process for a referendum on more law-making powers. In Catalonia, in Scotland, in Flanders and elsewhere, there are changes taking place. Tomorrow, we discuss the enlargement of the EU to include countries currently outside its borders, but we have not even begun to address internal enlargement, the process whereby countries inside the EU's borders gain independence. These questions have not been answered in the debates on the election of the new Commission, despite the changes happening around us. I would ask President Barroso, once again, to address those questions.
(PL) Mr Barroso, five months ago, I voted in favour of entrusting you with the mission of creating the European Commission, because I thought you were the best of the candidates under consideration. I do not regret that vote, but today, when we are discussing the College of Commissioners which has been presented to us, I cannot hide my disappointment. After completing the hearings of Commissioners-designate, I know there are many people among them who are superbly qualified, but, unfortunately, we also know that among them are people with no experience at all, and who performed awfully during the hearings.
I do realise that in the process of electing the members of the Commission, you have limited room for manoeuvre. I fully support the right of national governments to nominate their candidates, yet despite that, I do not think the proposed composition of the Commission is optimal. In your speech, you asked if the European Union counts in the world. The best answer to that is the recent decision to call off the European Union-United States Summit. Do you really think this composition of the College will allow the Union to strengthen its position?
Finally, I would also like to express my disappointment that, during the hearings, we did not receive enough answers to questions about the issue of energy security.
(DA) Mr President, I would like to start by wishing Mr Barroso luck, because the President of the Commission has genuinely succeeded in putting together a Commission that reflects his political project involving the EU. In my group, however, we completely disagree with this political project. Let me give an example. Workers in many countries have found that the EU is increasingly synonymous with the undermining of the pay and working conditions that they have fought for. We have repeatedly asked the President of the Commission what he will do in concrete terms to ensure that migrant workers can no longer be underpaid, can no longer be discriminated against and can no longer be used as sweatshop labour. The problem is that we have not received a specific answer, neither have we been given any specific answer at the hearings. I therefore draw the conclusion that this Commission accepts social dumping. It is a Commission for which the internal market is more important than safeguarding the interests of the ordinary worker. In one respect, however, there is some hope, since during the meeting with our group, Mr Barroso took great pains to stress how great a supporter he was of equality between the sexes. Words are not sufficient, however. When the first Barroso Commission was appointed in 2004 there were nine female commissioners out of 25. Today Mr Barroso presents a Commission for approval that has only eight women members out of 27. So that has got worse. We can only conclude that in this area, too, Mr Barroso delivers only words, not action. Quite simply, it is not good enough.
(FI) Mr President, in Finland we are commemorating the Winter War. Seventy years ago, the communist Soviet Union attacked tiny Finland. We defended our independence and our right of selfdetermination.
This also continued during the Second World War, which was a terrible ordeal for Europe as a whole. It left us with a strong desire for independence, and a strong desire to decide our own affairs. Helsinki, Moscow and London were the only capital cities that were not occupied in the Second World War. It is for this reason that I want every nation to be able to decide its own affairs freely.
As for the Commission, you certainly have good intentions and there are good people in the Commission, including Olli Rehn, who is Finnish, and who is a moral person with backbone. The peoples of Europe, however - the Finns, the Germans, the British, the Danes - where have they been able to vote for and elect these commissioners? Nowhere. How can they be dismissed? They cannot. The EU is a bureaucracy and not a democracy.
I am in favour of cooperation between independent states. I am Finnish, I am a European, and I love our continent, but that does not mean that I am a supporter of the European Union. Each of us got votes; I got 130 000 votes in Finland. How many votes did the commissioners get and where did they get them? Here they might get 300 votes, but that is about it.
What lies at the heart of democracy? It is national sovereignty. That means that only a people that forms its own nation, independent of all others, has an eternal and unrestricted right always to decide its own affairs. This is a basic principle.
(Applause)
(FR) Mr President, we have come to the end of the procedure that precedes the appointment of the commissioners, with hearings that are completely run-of-the-mill. The Commissioners-designate came to tell us that they were deeply attached to the European Union, that they would do their best to learn about issues with which they were unfamiliar, and that they would work hand in hand with Parliament.
None of that is very important or very interesting. Nevertheless, so that Parliament could show its independence, there had to be a scapegoat, an expiatory victim. That victim was Mrs Jeleva, against whom, I might add, there were, in the end, relatively few charges. If this is about conflicts of interest, then the pasts of certain commissioners, who shall remain nameless - the Commissioner for Competition, the Commissioner for Agriculture, the Commissioner for International Trade - were certainly of far greater concern, and yet they did not present much of a problem to this House.
In reality, Mr Barroso, I pity you somewhat because you are now part of this system of the Treaty of Lisbon - Lisbon being the capital city of your country, a wonderful city and one that deserves better than to lend its name to such a document. You are going to have many people to deal with. From now on, with the Framework Agreement, you are going to have the President of Parliament and the Conference of Presidents, from which the non-attached Members are excluded, in flagrant breach of the provisions of the Rules of Procedure. You are going to have the new - and permanent - President of the Union, whose appointment has not, however, spelt the end of the rotating presidents. You are going to have Baroness Ashton, the High Representative of the Union for Foreign Affairs and Security Policy, who was an out-and-out pacifist in her youth when it came to the true Soviet threat, but who we have no doubt will be extremely combative towards Iran.
This will be a difficult policy. There was laughter just now when someone recalled the Marxist past of some of you. In reality, you are still internationalists, but you are no longer by any means proletarians. You have become totally indifferent to the fate of European workers.
(The speaker agreed to take a blue card question under Rule 149(8))
Mr President, perhaps I can correct Mr Gollnisch. Is Mr Gollnisch aware that Baroness Ashton was a pacifist not only in her youth but that she was Vice-Chairman of CND at least until 1983, which is something she did not disclose?
(FR) Mr President, I am not answering a question about Baroness Ashton's past. I know that, in my country too, 'pacifist' was the name that was actually given to warmongers who were in favour of a communist victory.
(ES) Mr President, on behalf of the Group of the European People's Party (Christian Democrats), I would like to express my wholehearted, firm and unreserved support to Mr Barroso. This is based not only on what he has said today, but also on speeches he has made in Parliament that have encouraged us to support him more strongly and significantly than ever.
I would like to say that the main reason for that support is not the number of Commissioners that our Group, or our political family, has in the Commission, but rather it is fundamentally the belief that this is a unique and distinct time for the European Union. This Commission is not just any Commission and this Parliament is not just any Parliament, not only because of the Treaty of Lisbon, but also because we are experiencing a crisis that is unprecedented in the European Union: an economic and social crisis.
We do not think that the Treaty of Lisbon is the most important thing. The most important thing is for there to be a change of attitude in terms of steering all the European institutions towards greater political ambition. We therefore unreservedly support the Commission led by Mr Barroso. We also support the Commission because, whilst we are currently experiencing an economic and financial crisis, we are going to move onto another phase: the social crisis. The differences between some countries and others are going to increase, and there is going to be increased social unrest. The economic and social crisis is undoubtedly going to cause increased social unrest. Another reason is that we are experiencing a crisis of values, making it essential that all of us, not just the Commission, change our personal attitudes. We all need to change our attitude.
Our Group therefore believes that the best way to change, to transform and to improve is to support the European Commission led by Mr Barroso.
I therefore think that in the context of this task, and of the work that we have to do, the PPE Group is the group that wants us all to change the most. The European Parliament also needs to change. The Commission alone cannot be held responsible for the frequent lack of unity in this House, which is largely the reason why there is no European voice in the world.
(FR) Mr President, ladies and gentlemen, trade policy is going to be a major factor in the Union's external policy. Unfortunately, this trade policy is today the symbol of the disappearance of Community interest, since it is nothing other than the addition of national interests.
At a time when we want Europe to defend its values - solidarity, social justice - when we want Europe to be able to integrate into its trade agreements social rights, environmental rights, the protection of human rights and the protection of trade union rights, we realise that the Commission's only proposal to us is to conclude agreements in which it is felt that there is no alternative to the market and trade and that they are an end in themselves. This, as far as my political family is concerned, is unacceptable.
At a time when we want this trade policy to be able to integrate industrial policy and the effects that it may have on employment policies, we realise that the Commission has given no guarantees on these points in the comments made this morning by the President of the Commission. Unfortunately, however, this does not surprise me. Nothing has been said about the horizontal social clause, about the protection of public services, about the way to see Europe change policy again or have a totally different policy.
To conclude my remarks on these issues, Mr Barroso, I believe that trust is built within a two-way relationship. With your comments this morning, you have not offered us what we need to put our trust in you. Please note that, since you have not provided these guarantees, I cannot guarantee that we will put our trust in you.
(DE) Mr President, I finally have the feeling that things are starting to happen. It took more than eight and, indeed, almost nine years for us to get the new treaty and the same number of months for us to get the new Commission. That is not a Europe that takes action, yet action is what we need. People are looking for work, businesses are looking for markets, consumers are looking for reliability, Greece is looking for stability and Europe is looking for its role in the world. It is therefore a good thing that the time of complicated debates that only experts could understand is over and, for that reason, it is also good that the Commission can now work in a way that will really benefit the people once again.
There are two things we want from you, Mr Barroso. Please be courageous and make Europe strong, both inside and out. We want you to be courageous and we also want Europe to be more involved in areas which perhaps differ from those that the Member States or people answering polls want - in the economy and financial affairs, in justice and home affairs, but also in foreign and security policy. This comment is intended for you, in particular, Baroness Ashton. The shortcomings are clear. The internal market is not functioning well enough for small and medium-sized enterprises. This is often due to national, rather than European, bureaucracy.
Greece needs help, of course. For this, we need a strong Europe. I am pleased that the Commission has now put forward a proposal. Anyone who thought that we had already achieved enough in foreign policy will now surely have learnt otherwise in the light of Copenhagen. We therefore repeat: Mr Barroso, make Europe strong, inside and out. You have our support to do so.
Mr President, our group strongly supports Mr Barroso and his reformist agenda for a Europe that focuses on addressing the real concerns of our fellow citizens and on acting where it can add value to the efforts of our Member States. We therefore believe that he deserved to receive a list of Commission candidates with the talent and ability to help make a reality of his ambitious plans.
But in some of these nominations he has been let down. Nothing can disguise the fact that the experience and competence of the candidates varies greatly, and this was obvious in our hearings. It is unacceptable that the leaders of some Member States still treat the formation of the Commission as an opportunity to reward a colleague for past support, to resolve a local political difficulty or to ease a ministerial friend into a comfortable pre-retirement.
It is clear that some Member States are taking advantage of the fact that we only have a single vote on the whole Commission in order to ease in candidates who might not succeed on their own merits. The single vote must end. We must vote on individual candidates, for only then will all Member States take their responsibility with regard to this process more seriously and send to the Commission the most able candidates available.
(PT) Mr President, I would like to ask Dr Barroso about the meaning of responsibility in the light of the events which placed the euro under attack from speculators. This afternoon, we shall discuss in more depth the reasons behind this event, but for now, I should like to focus on the statements by Joaquín Almunia because it was these that provoked the immediate increase in international credit market spreads and interest rates for Portugal and Spain, which further weakened the position of the euro itself last week. There is no point in telling me that Joaquín Almunia did not say what he did. Whatever it was that the journalists heard was also what the speculators heard, and they lost no time in acting.
President Barroso, the role of a commissioner is not to pour petrol onto the fire. This House cannot give its approval to someone who, at the critical moment, was not up to the job. That is the first problem, and the second is one of signals. In the light of the attack on the Greek, Spanish and Portuguese public debts, what have the European institutions done through to now? Mr Trichet has confined himself to saying that no state should be able to rely on special treatment, when the message ought to be the exact opposite: that is, to say to speculators that we shall not be divided, because this is a Europe of solidarity. This is the political question that has arisen and it is for this reason that we expect serious replies given what has happened with the statements by your candidate for commissioner.
(DE) Mr President, ladies and gentlemen, allow me to make a brief comment with regard to the interinstitutional agreement and the resolution that we have before us. First of all, I welcome the fact that the Commission now seems to be prepared, in a more realistic way, to accept the indirect right of initiative of the European Parliament. To put it plainly, this means that, in future, there will be specific deadlines within which the Commission will be obliged to respond to our decisions. That is a good thing, also in view of the experiences we had during the last parliamentary term. It is actually self-evident, but this agreement also means that we will be treated on an equal footing with the Council on all matters. That is the logical consequence of the entry into force of the Treaty of Lisbon.
Furthermore, I welcome the fact that we have also succeeded in creating a closer working relationship between Parliament and the Commission in the area of legislative programming. In future, we will have to draw up some sort of common legislative programme for the three institutions, and in this regard, it would be helpful if, as the traditional bearers of the interests of the Union, the Commission and Parliament could come to an agreement, as far as possible, in advance.
I am not completely happy with the results of the impact assessment. In this regard, Parliament will have to consider how it can make qualitative improvements to its own area of the impact assessment in view of the fact that the European Commission does not want to carry out the truly independent impact assessment demanded by Parliament. I welcome the fact that, in this regard, it has already been announced in the statements that there will be close cooperation in connection with the legislation relating to the External Action Service. Here, too, the Commission and Parliament have a largely common interest, which we also ought to define before we talk to the Council.
I also think that it is good - and this is also something that is, in fact, a necessary consequence of the Treaty of Lisbon - that the position of this House in the area of international negotiations in respect of international agreements will be considerably improved and Parliament is to be granted genuine access to all information and to all of the conferences. That has been an absolutely crucial issue, and I am pleased that we have also been able to achieve what we wanted to in this regard.
(DE) Mr President, Mr Barroso, we were very happy to have got the Treaty of Lisbon in place on 1 December and, along with that, a stronger social policy and a strengthening of the position of consumers in the area of internal policy within the European Union. However, we now find that you - contrary to what is contained in the Treaty of Lisbon, namely a horizontal commitment to protect consumers - have done exactly the opposite with the division of the portfolios in your European Commission, because now there is not just one commissioner responsible for consumer protection, but several.
I would like to ask you how you actually intend to handle this. How do you intend to establish coherence in this policy area, an area that is extremely important to consumers, to European citizens? The responsibilities have been divided up. Which commissioner will provide this coherence? Please do not tell us that it is the College that will decide. We need clear areas of responsibility. Please do not say to us, either, that ultimately you will decide in the event of a dispute between the different commissioners. You are not almighty and you belong to a College.
I have serious difficulties with this, Mr Barroso. You need to explain to me how you can truly get to grips with this fragmentation of policy in the area of consumer protection, but also in other areas like foreign policy, so that we have a policy that, after five years, will allow us to say 'yes, it was worth having a Commission like this'. I do not yet know how I will vote later. That will depend very much on your answers to our questions.
Mr President, I think you are more than aware that Europe is standing at a turning point, and you have the opportunity to take it one way or the other: either the gloomy way, with deeper economic crises, a bad competitiveness environment for European companies, more regulation and bureaucratic burden, or the courageous way, seizing all the opportunities laid down in the Lisbon Treaty to make Europe stronger and taking a cohesive approach to global markets and challenges.
Opportunities and solutions to the global challenges can be found in sectors such as the ICT digital agenda, research and development and energy. A new treaty, finally ratified by all Member States, is giving you - on a silver platter - the tools to achieve these goals.
What I fear most is the widening gap between citizens' expectations and Brussels' little world. The trust and confidence that we assume from our citizens is fading away. On how many occasions have I observed the discrepancies between the European administration pursuing a blunt policy goal and peoples' real concerns? What is the aim of devising a common energy policy if we cannot deliver our citizens secure, affordable and green energy? What is the aim of collecting data on energy infrastructures?
I believe we cannot impose one-size-fits-all solutions. The Commission has to take into account the differences, opportunities and means of each Member State. You will need to be visionary and creative to take Europe out of the gloomy past. On this, Parliament will support you. If we miss the opportunity, Europe will not get a second chance in five years.
Mr President, Greece is on the verge of fiscal collapse. Spain and Portugal are also struggling with increasing difficulties. If the European Commission, the European Central Bank and the European Council do not act, then the threat is now the disintegration of the eurozone.
What we can see in this situation is the sub-optimal allocation of portfolios among Commissioners. Joaquín Almunia, who was a safe pair of hands in managing monetary and economic affairs, is now transferred to competition, which is not his cup of tea. Olli Rehn, who was a very distinguished Commissioner for enlargement, is now dealing with economic and monetary affairs, which is not his expertise.
Why is it in the interest of Europe to weaken the intellectual firepower of the Commission precisely in times of crisis?
(DE) Mr President, ladies and gentlemen, we now have a second Barroso Commission. The way the system has changed has already been mentioned. It is the fourth Commission since I came here. The first two Commissions, led by Mr Santer and Mr Prodi, were both collegial bodies. The first Barroso Commission was notable for its individual players - I am thinking of Mr Dimas, Mrs Kroes or even Mr McGreevy, who remained inactive for years under your leadership. If you now introduce the presidential system, Mr President, then I would recommend that you take the lead, but return to the college system. That is better for Europe and better for cooperation with Parliament.
The citizens have expectations - you spoke of being bold - with regard to the European agenda. Firstly, you need to stabilise the euro, extend the euro area and make the national governments honour their obligations. Secondly, you need to create modern, technology-based jobs to a global standard, because the Lisbon Strategy from 2000 has failed, although the goals were the right ones. Thirdly, you need to continue to develop Europe on the basis of its previous successes, not on the basis of cries of doom and renunciation scenarios, and make Europe an equal partner with the US and China, and, fourthly, you need not only to ask questions about the future, you also need to answer them together with Parliament.
Open markets and more education, growth and prosperity must not be topics that are consigned to the past; they need to remain topics of the future, as must social security, an industrial base and no expansion of the financial markets.
We want fair cooperation with you and the Commission. In this, the Commission must be the engine, not the master of Europe. Two groups have decided to totally oppose you - the Greens and the Communists. They represent barely 13% of Members. If the Commission President and the Commission work well with the rest of this House, then we will, together, have the success that we need.
(ES) Mr President of the Commission, as you are aware, the Members that belong to the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament want a real change in Europe's social agenda and a renewed social agenda.
Many of us cherish the hope that there are some small 'green shoots' in your speech, in the promises that you made to our group, in the speech by Commissioner Andor and in the institutional agreement that we have to submit future European legislation for environmental impact assessment. There is a hope that you have learnt the lessons from the last elections and the resounding silence from workers' organisations regarding the new Commission.
Therefore, Mr Barroso, we are extremely keen for what is currently a somewhat vague promise to become reality, and for the Commission to bring the added value of genuine change. We are extremely keen for Barroso II not to be the same as Barroso I.
Mr President of the Commission, we listened to Commissioner Andor and we have this dream, this hope. We can promise you loyalty if there is a commitment that is going to be upheld regarding everything that you have announced when you have made your appearances and in the agreement that you have made with Parliament.
What we need Mr Barroso - because you are an intelligent man - is for these environmental and social impact assessments to cover the sustainability of the economic model that you advocate. Otherwise, Europe will not have a future. Europe must reconcile its agenda with that of its citizens and workers, otherwise it will not achieve economic integration and it will definitely not achieve political integration, which is our plan. Our plan is to build a Europe with great political ambition that is capable of exciting its citizens once again, of being relevant in the world once again...
(The President cut off the speaker)
(PL) Mr President, Commissioners-designate are proposed by the governments of EU Member States. After they have been approved by the European Parliament, they are free from obligations to their own country. In principle, they are supposed to work for equal development throughout Europe. For this, competence and trust are needed. The first aspect was cast into doubt during the hearings. The candidates' answers were often agreed in advance, and were couched in indecently general terms. Mrs Ashton did touch on some details, but her answers were disappointing. As a whole, the team of Commissioners which showed its prowess at the hearings is weak, and the few well-qualified candidates are not capable of changing this image. However, we are obliged to vote en bloc on the whole Commission, and it has not presented a clear strategy of action.
Can we trust the Commission? In the Group of European Conservatives and Reformists, we were asked this question: would we put our own family's budget and the fate of our family in the hands of this Commission? Many of us answered, and still answer today, in the negative.
(IT) Mr President, President of the Commission, ladies and gentlemen, if we were to stick to the version of the facts proposed by Mr Cohn-Bendit, the key to whose interpretation is hypocrisy, the Group of the European People's Party (Christian Democrats) would have decided to vote in favour because it has thirteen Commissioners, and the Liberals because they have nine, while the Socialists, perhaps, would have to abstain, because their pickings are more scanty.
That is not how things are, however. The votes of so many of us are, in fact, tied to the answer to a more profound question: what role is the Barroso Commission called on to play at this historical juncture?
It is being called upon, Mr President, to restore hope to millions of people and businesses who find themselves in difficulties, and to break their powerlessness in the face of vested interests and governments through dogged determination and with the power of ideas.
It is being called upon, Mr President, to give a European face to immigration and energy policy, and to issue Eurobonds in order to ensure the recovery. It is being called upon, Mr President, to establish with conviction a European foreign and security policy, dear Baroness Ashton, that is worthy of the name.
According to Mr Schulz, you, ladies and gentlemen, are like Trappist monks who have taken the vow of silence. On this, your ideal path of holiness, I suggest you take a different vow: a vow of action. There are, in fact, many things to be done. Mr President, let us do them quickly, let us do them well, let us do them together. My best wishes, President Barroso!
(IT) President of the Commission, the progressives among us are giving you a vote of confidence today so as not to leave you open to the blackmail of those who have little faith in this community of Europe and so as not to subordinate you to the governments of the Twenty-Seven.
Believing in a community of Europe means breaking your deafening silence and taking up a central role in the major international issues; defending European interests in the industrial and economic arena; reinforcing social policy and investing more towards conquering world poverty; consolidating our alliance with the United States but on equal terms; reinforcing the position of the European Union in international bodies, beginning with the UN Security Council; relaunching multilateralism in world trade; and setting the agenda in the fight against global pollution.
Our vote today will be a conditional vote of confidence, with no exceptions, in the Commission and in the individual Commissioners, in order fully to achieve the new Europe born in Lisbon, a political player among the major world powers, and so that it can be, above all, a community of destiny dedicated to its own economic and civil progress, and which sets itself a mission of peace, justice and freedom in the world; one that is not solely a community of memory, living in the present off its own wealth and off a past glory that is now faded.
(FR) Mr President, Mr Barroso, the success of the Treaty of Lisbon now depends on you and your team.
Surprisingly, the first permanent President of the European Council decided to disappear after his election. He has succeeded in this. No one outside his country knew anything about him two and a half months ago, and no one has learnt anything more about him since. The Prime Minister of the Spanish Government had the courtesy to come and present to us here Spain's priorities for a six-month term of the Spanish Presidency. That is exactly the opposite of what the authors of the Treaty of Lisbon - many of whom are present in this Chamber - wanted. No one - neither the people of Europe, nor the President of the United States - knows who is in charge of Europe any more.
In a world turned upside down by the crisis, on a continent which has lost all its bearings, which has more than 20 million unemployed, which is at risk of a long-term decline in the face of the emerging powers, Europe needs a pilot, a direction, an ambition, a major unifying project that can mobilise our 27 nations and half a billion free citizens. So, Mr Barroso, do not be scared, be bold! Objectives, strategy, method, financing - it all requires a totally new approach. The prospect of a return to strong growth has never been so distant. Solidarity among the Member States has never been so necessary. The disparity between our competences and our financial resources has never been so great. The citizens' expectations have never been so high. And, without doubt, the European Parliament has never been more willing to support an ambitious policy to make up for the 10 years lost in the interminable institutional debate. As a friend, I say to you: Parliament's support will be proportional not to your prudence but to your boldness.
(Applause)
(DE) Mr President, Mr Barroso, our circumstances are different and we have a different institutional structure. Now that the Treaty of Lisbon is in place, the three institutions - Parliament, the Council and the European Commission - will have to work together in a different way to how they have done up to now. I believe that we all need to be interested in making this a success. Your involvement in the first part of the interinstitutional agreement gives me the impression - and I am not always uncritical of you - that you want this, too.
The first part of this agreement that we have negotiated with you contains important elements for the role of the European Parliament in our cooperation with you, in particular, but also with the Council. These elements are the strengthening of the dialogue between Parliament and the European Commission, the possibility of receiving more information than we have done in the past, in other words, to be able to be an equal partner in the legislative process, and a genuine question time in which commissioners, who are, ultimately, politicians, come here and answer questions and give speeches and responses, without hiding away as they have done in the past. Previously, only you, Mr Barroso, had the courage to do that. Now, all of them will do so. That is a good thing. It will benefit all of us, and it will also be beneficial for European democracy and, hopefully, also for the interest of citizens in what we do, namely our legislative work for everyone.
Finally, Mr Barroso, with regard to the question of legislative initiative, I firmly believe that, with what we were able to achieve in the negotiations with you regarding our cooperation and what we have today shaped into a resolution, we have come as close to the right of initiative for the European Parliament as we possibly can. It furthermore rules out the sui generis construct. You worked with us on this and you worked earnestly on it. I respect that and very much appreciate how you have contributed to this.
The impact assessments have already been mentioned by other Members. You have undertaken to make this transparent and to act in a cooperative manner. You said that social impact assessments are important to you. That is an essential point from our perspective. I am completely happy with this. I believe that we should begin the work today, and not before time.
Mr President, I want to refer to the Framework Agreement and a special partnership between the Commission and Parliament, which you addressed and we obviously welcome.
Parliament is fighting for its competence not for the sake of this House's pride and glory. We want to fill the gap of democratic legitimacy after all the pain we witnessed when the referenda were held. We are entering a new era of Community method so please do not defend the competences of the Commission as we, Parliament, were not part of this Community method. I am referring here to the legislative monopoly of the Commission. This monopoly existed when the European Parliament was not what it is today, so I welcome the half-way solution which takes into account our initiatives in legislative matters, and which you have accepted. This House will be looking very closely at the practice of this half-way solution, taking into account our request to the Commission to take legislative action.
My second point is about the common External Action Service. It should draw its credibility from two sources - not only the Council but also the European Parliament - and so far, we are not fully satisfied. I am looking at your Vice-President, Lady Ashton. We deplore the fact that we are absent from the High Level Group. We think we should be involved in the process which was always requested by this House. We should be involved in the nominations of ambassadors and EUSRs. Perhaps there is still some room for left for manoeuvre because it is not for our glory but to give this Service real credibility in the eyes of Europeans. Otherwise, it will be weaker, whereas both sides want it to be stronger.
(PT) Mr President, Mr President of the Commission, I was particularly interested in the hearings regarding the Commissioners-designate for agriculture and fisheries, areas which I follow with special attention in the European Parliament. Their background, in both cases, seems to me to be appropriate. However, more than personalities and competences, it is important to know the nature of the political conditions in which they will have to develop their mission. In order for my political group and me to be able, in all good conscience, to vote in favour of the investiture of the Commission, are you, Mr Barroso, in a position to guarantee me that you will give all your support to these two commissioners to ensure that the profound reforms which they will initiate in these most common of policies, agriculture and fisheries, will preserve their Community character and reject any kind of renationalisation?
(PT) Mr President, I should like to use this opportunity, principally, to highlight to the Commission and to the President of the Commission the way in which they have worked with this Parliament throughout these months of investiture. There is no other body in the world with executive and legislative initiative powers that is subject to such requirements: its President has to present a programme to Parliament; it has to attend hearings with all parliamentary groups; it is subject to an absolute majority vote; and it must bring all the commissioners here to be heard one by one on their own programmes, followed by three or four hours of direct questions - questions that must be answered.
The Commission agreed to undertake to negotiate a Framework Agreement with Parliament, in which, firstly, it agreed to justify and increase the powers of the Parliament with respect to legislative initiative; secondly, it accepted the principle of complete freedom of access to information whether with respect to legislative and political action or in relation to international negotiations; and, finally, it agreed to take into account Parliament's opinion regarding the commissioners and the reshuffling of the commissioners.
This is definitive proof, in my view, that the Commission has demonstrated since July that it is prepared to have close ties with Parliament and that, by doing so, it has demonstrated in a clear, apparent and unequivocal manner that the strategic alliance within the Lisbon Treaty to promote the Community method, of which Mr Saryusz-Wolski spoke, is the alliance between Parliament and the Commission. For these reasons, both the Commission and the Framework Agreement deserve the complete support of the Group of the European People's Party (Christian Democrats).
(DE) Mr President, ladies and gentlemen, in a democracy, an approval is never a carte blanche, it is always a credit of trust that first needs to be justified. Let us therefore open up a new chapter together, let us not merely carry on as before, as you, President of the Commission, have said. The treaty, the crisis and globalisation make it necessary for all of us to change the way we operate. We need greater European awareness in the Member States, more honesty towards the European Union, more EU in Europe and more EU in the world. It requires leadership from every single commissioner and the readiness to turn European Union debates into policy.
The European Parliament and the Commission must enter into a new partnership - a partnership for a Europe of the citizens, a partnership to counter nationalism, protectionism and extremism, dishonesty, dumbing down, irresponsibility and a lack of respect. In addition to the stability pact for currency, we need a sustainability pact for all policy areas in order to be more credible and to regain lost trust. It will be necessary to develop the excessive deficit procedure, the exit strategy and Europe 2020 into one joint concept to bring down national debt, deal with deficits, promote innovation and growth and create long-term jobs.
Finally, Mr President, I urge you to draw up an opening balance sheet and submit proposals for coordinating economic, social, fiscal, research, innovation and education policy, because we need more Europe.
Mr President, the main challenge for this Commission will not be to fight the crisis we have seen. We are gradually coming out of it and, although it will still be an important task to fulfil the policies that we have decided, the main challenge must be to prepare the ground for the future economy of Europe, to ensure that it will be a dynamic economy able to compete and play a leading part in the world economy.
That requires policies for new jobs, investments and dynamic economic growth. Otherwise, we will continue to face the problems caused by the crisis - the unemployment and the deficits. It is important that the Commission that will be approved here in Parliament today takes this challenge seriously.
European voters gave a very clear message in June. They do not want the Socialist regulation-based model but a model based on being open, laying the ground for a level playing field and a social Europe, meaning jobs, growth, opportunities and cross-border integration. That is the task of this new Commission - laying the ground for the economy, prosperity and social security by being open-minded and by saying 'yes' to innovations.
Mr President, the European Community is more than 50 years old now. Some people speak about it undergoing a mid-life crisis - feeling a bit tired, morally worn out, hesitant about further enlargement.
Against this background, Mr Barroso, you have an historic opportunity for statesmanship, real reforms and long-term vision. Your second term coincides with the 60th anniversary of the Schuman Declaration. The only solution for the founding fathers of Europe was not political bickering, but rising above national interests to establish supranational European policies based on an open and generous attitude, as you yourself mentioned.
First of all, we expect real implementation of common European policies, especially the completion of the common energy market. The European Commission has been the European Parliament's main ally and collaborator. We wish you and the whole College of Commissioners well.
(RO) I believe that the main task of the new Commission is to implement the Treaty of Lisbon. It is your job to demonstrate to the citizens of Europe that the new treaty meets their expectations and to instil confidence in them about it.
In the next few years, among the many other important matters it will deal with, the Commission must put forward two vitally important policies for review: the common agricultural policy and the cohesion policy. I think that the budget policy for the 2014-2021 period can only be devised and structured after these policies have been finalised. This is the reason that the new Commission's framework programme must make this an absolute priority. I hope that the review of these two European policies will help, in the medium and long term, to balance the economic, financial and social situation in all Member States in order to prevent imbalances of the type which are being seen at the moment and are jeopardising the sustainable development of the European Union as a whole.
(HU) The new Member States are rightly worried that national egoism and renationalisation is gaining strength within the European Union. The European Union cannot exist without solidarity, cohesion or catching up by the less developed new Member States. The 2020 programme will need to be shaped by the Commission led by Mr Barroso in such a way that we do not reduce, but preserve - while reforming - and strengthen the Community policies we have hitherto pursued, in particular, the cohesion and regional policy and the common agricultural policy. We are seeing frightening intentions whereby some are trying to phase out these policies and, in particular, to reduce the common agricultural budget. The Council should work out concrete measures in order that the world crisis may not become an employment and social crisis. Finally, we must not allow the tragic Greek situation to lead to the conclusion that we should not continue to strengthen the euro area and should not continue expansion towards the Western Balkans.
Mr President, Albert Einstein said that life is like riding a bicycle: to keep your balance, you must keep moving. That is exactly what we expect from the new Commission. At the same time, there are worries. The issue of climate change, for example, is split between a number of portfolios; that is most worrying. The issues of industrial policy and energy policy, meanwhile, will be dealt with by Commissioners from just one political group; that is also most worrying. What we need now is balance and support for sustainable economic growth, and it is important that this is reflected in the EU 2020 strategy.
The first words in a novel are always the most difficult to write. The impression the Commission creates and the way it will operate will be reflected and written into the EU 2020 strategy, and this will be an indication of the work and quality of the new Commission. I hope it will be sustainable.
(DE) Mr President, ladies and gentlemen of the new College, ladies and gentlemen here in plenary and in the gallery, in these times of economic, financial and climate crisis, the citizens of Europe expect leadership from you. They expect bold and clear projects. Mr Barroso, you said a couple of times today that we cannot go on as if it is business as usual and we need to be bold and courageous. This is not something that we have seen in your guidelines or in the hearings of most of the commissioners.
Take foreign policy, for example. Baroness Ashton, you are the one who should and must be the united voice of Europe. It is not only a matter of good coordination or consulting the Member States. You should present bold, specific projects to the Council, for example, for European civil disaster prevention in line with the Barnier report. You need to lead the way, including in matters relating to the financial crisis. We need common financial market supervision and a financial transactions tax.
Present these proposals to the Council. Please do this and do not wait for the Council to say 'yes' or 'no' or for individual Member States to start lobbying you. If we get this leadership from you, then you will also receive the support of the European Parliament. You do not have it yet.
Mr President, I must raise what I believe is a very important issue in relation to the United Kingdom.
Currently in the UK, we enjoy an opt-out from the 48-hour working week. However, after listening to Mr Andor at the hearings - I have nothing against Mr Andor personally - I am very concerned about the direction in which I believe he will take us. It is quite likely, in my view, that the UK will lose the opt-out. If we do, three million people in our country are going to lose out on this. They enjoy working extra hours. Our retained fire service in the UK - in particular in my region, Wales, where 75% of it is covered by retained officers - is under threat.
We have a general election coming soon, and I call upon all the British MEPs present today to vote against the new Commission on the basis that, if this 48-hour working opt-out is lost for the good people of my country, it will cause us grave consequences. It is up to them. The three million people will be watching how they vote, as I will.
(DE) Mr President, the Treaty of Lisbon is intended to strengthen the European Union and with that, naturally, primarily the European Commission and also our Parliament. It is disgraceful, however, that, despite this, politically weak representatives are placed at the top of the EU institutions. Political observers agree that the new Commission contains no real political heavyweights. If the President of the Commission is already the smallest common denominator among the powers of the large EU States, this situation is clearly continuing unchecked with the individual commissioners. The new President-in-Office of the Council and the High Representative, in particular, are also more like political lightweights. Our important political partners like the US are already letting us know this, and we do not know what will happen with other partners like Russia, for example.
As a result, the question arises as to whether a strengthened European Parliament in cooperation with a weak Commission can actually do any positive work in terms of integration and satisfying the interests of the European peoples.
(DE) Mr President, my request to the new Commission is that it do more for small and medium-sized enterprises. Two thirds of our workers work for these enterprises and they generate 50% of gross domestic product. We must, above all, see to it that the creditworthiness of the small and medium-sized enterprises is increased, because, particularly in times of crisis, venture capital is of particular interest in order to be able to continue to pay good wages. We need to be more competitive and for this we need to provide better support for the infrastructure. The trans-European networks in particular ought to be improved.
We must see to it that the small and medium-sized enterprises also have research opportunities so that they are able to offer new products and services via the European Institute of Innovation and Technology. We also need to improve vocational education and training. That is a major task for the European Commission. I wish the new European Commission every success and good luck for the future.
(SL) I am with those who believe that today is a great day for European democracy, not only because we will be bringing to completion new European institutions and structures, but also because we will be adopting this interinstitutional agreement which, together with the Treaty of Lisbon, actually increases the influence that European citizens can bring to bear on European politics.
To me, that seems particularly relevant right now, as we have already witnessed, or can begin to see, the signs of the first crisis of European democracy. It is evidenced by ever-shrinking election turnouts, people's ever-dwindling confidence in fundamental democratic institutions and the fact that, in some European capitals, demonstrators are greeted with violence and, in others, the symbols of totalitarianism and similar regimes are being commemorated.
In brief, I think it is high time that European politics also did something to develop democracy at the level of institution building, but that will not be enough. We also need to make an effort to raise the level of democratic political culture, especially in post-communist countries.
(ES) Mr President, the members of the Spanish delegation of the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament are going to vote in favour of the mandate of the Commission that has been christened Barroso II. We have good reasons for doing so. One of them is that we are convinced that not even Mr Barroso could agree with the critics of Barroso I when he has a mandate for the Barroso II Commission.
Anyone can see what the reasons are. Europe has changed, the world has changed, and it has entered a crisis. A globalised world, facing a global crisis, which needs a globally relevant Europe. Instead of responding to the crisis with further crises, we must take action, and we must do it now. We need to take action to respond to climate change, new energy sources, the importance of our foreign policy on the global scale and our contribution to a safer world in the fight against crime and terrorism. We need to take this action now.
Six months have now passed since the elections, and it is now time for us to have a Commission that is at full capacity and is fully operational. That is what the 500 million Europeans who are watching us are expecting right now. We are therefore convinced that as inaction is not an option, the only option is for Barroso II to surprise the critics of Barroso I with action, with firm action.
(RO) I, too, would like to say that today is an important day as we will be voting for a Commission not only for 27 Member States, but also for a single Europe. It has been stated in this Chamber that the implementation of the Treaty of Lisbon is a matter of urgency. It is an urgent matter overshadowed by a major difficulty because the current crisis is far from conducive to the implementation of this treaty, which must produce a single Europe for 27 countries and a Europe which, at the same time, every European finds credible.
I would like to stress that, in my view, the biggest challenge facing the European Union is actually the sense of solidarity between Europeans from the old countries and new countries, in other words, the solidarity between Europeans from East and West. This is the only way we can make Europe credible for those aspiring, sooner or later, to join our Union, regardless of whether it is the Western Balkans, Moldova, Turkey or Iceland.
(FI) Mr President, it has definitely taken too long to form the Commission. Future historians will surely wonder how it was possible to spend six months putting together the Commission, while in Europe, we were going through the deepest recession in Europe's economic history.
I believe that this process has, on the whole, empowered and strengthened the Commission and Parliament. That is why I am surprised at the Group of the Greens/European Free Alliance, who have unanimously decided to vote against the new Commission, especially as they themselves have frequently stated that they gained a lot from the process and that their objectives were accepted. Frankly, I think this is a case of extreme populism.
The viability of the internal market and a social Europe are like brother and sister: they go hand in hand. It is very important that an assessment of the social impact is a step in the direction of a social Europe.
(DE) Mr Barroso, Mr President, I am disappointed not only about the people in the Commission, but also about your allocation of portfolios. You have split up some of them in such a way that it will, in future, be very difficult to conduct specific negotiations in the committees. Moreover, you have taken away from some commissioners a portfolio with which they had actually proved their worth and you have given them one they are not so happy with. Looking at this from more of a psychological point of view, an unhappy commissioner, Mr Barroso, can do a lot of harm, because, particularly at the start of his job, he will be faced with a lot of people putting forward suggestions that he is not able to deal with. In my opinion, that is a wrong decision.
The second point I would like to make is about the interinstitutional agreement. We will definitely fight for this to be implemented, as the Treaty of Lisbon is now in force. We will have our say on international treaties and we will succeed in this, even in the face of delaying tactics by both the Council and the Commission. The Commission should be prepared for this.
(PL) Mr President, the European Union is in a completely new situation. The Treaty of Lisbon has introduced important changes. What can we say after two months of its function? Well, in fact, if we think about it more deeply, it is only a good and important beginning. Only now has the time come to give those provisions and resolutions real content. We should make an appropriate division of competences between institutions or newly created important high positions, and establish political principles and rules for cooperation. We also need to maintain the principle of real equality between Member States, but also between Member States and the Union. It is important not to reduce the significance of the Presidency held by individual Member States.
Only a cohesive Union, one which speaks with unanimity, will have the position in the world which it deserves. The initial experience gained over the past two months gives rise to a variety of doubts. These problems, therefore, should be given profound thought, and measures should be taken which will enable us to achieve the expected effects and a new quality of operation of the European Union.
(HU) The question, once asked by Kissinger, is often repeated - who will pick up the phone? The point being that we need strong personalities and strong faces. No! We need strong institutions. We need a Council, a Parliament, a Union in which anyone can pick up the phone at the Council, because he or she is able to give a competent answer and a competent solution. I would like now to make such a phone request: we would like a Europe in which the rights of the traditional national minorities are also respected, where there are no Slovak language laws. With the entry into force of that language law, not only are the fundamental rights of the EU and the provisions of the European human rights conventions infringed, but one of the greatest achievements of European integration, the functioning of a unified internal market, is also in danger. I request that the Commission take the necessary steps, in accordance with the opinion of the Legal Service, to ensure that Community law continues unfailingly to prevail.
Mr President, structural funds have been so important for regions like Wales in the past and currently. They have helped many individuals, communities and businesses. They have been particularly important during recent difficult economic times.
Therefore, it is vital that all these groups can benefit from structural funds in the future. I believe a structural fund should be available to all regions across Europe if they qualify post-2013. I think we should rule out the renationalisation of structural funds and I particularly welcomed the comments from the Commissioner-designate for the Budget and Financial Programming, who stated his opposition to the renationalisation of cohesion policy and structural funds.
I also think it is vital that funding does not suddenly stop in 2013 for all the groups I mentioned. Therefore, I believe that it is important that transitional status is made available for regions which fall out of convergence post-2013. I would hope the Commission gives cohesion policy and structural funds the priority it deserves in the coming weeks and months.
Mr President, I want to raise an issue here that I have been raising in my own country in the hope that, by raising it from the top down and the bottom up, we might somehow get some action on it.
We are constantly talking about the banking crisis and what we can do for small and medium-sized enterprises. The problem is that there are many small and medium-sized enterprises that simply cannot get loans, even though they have viable businesses and can give employment. The biggest reason for that, in my experience, is the absence of bank managers. We got into this crisis because the banking system was on automatic - and, in many cases, it is still on automatic. The European Central Bank and the European Commission have given a lot of support to the financial institutions. It is time now that we returned, and used every influence we have to return, to the traditional bank manager, who can make calculated risk based on character, ability and track record.
I really think that would make a difference, and I say this to the 27 Commissioners here present: do not underestimate your ability to influence...
(The President cut off the speaker)
(DE) Mr President, Mr Barroso, I would like to mention two things that, for me, are absolutely crucial. A great deal has been said today about overcoming the crisis. In this regard, we must be aware of one thing: this crisis will not be overcome if bonuses are paid out again once the banks are stable again. This crisis will only be overcome when those who have now become unemployed get their jobs back again, and when those who, as yet, have not had any work are able to work. Then we will have overcome the crisis.
It is therefore vital for your Commission that you pursue the goal of creating and safeguarding jobs and ensuring that those who work hard also receive adequate pay for their work and have a greater share of the general prosperity than was previously the case. If you succeed in doing that, Mr Barroso, then, in my opinion, the future Commission will be more successful than the previous one.
Mr President, like the election of a Pope, I hope we will be able to say this evening 'Habemus Papam; habemus Commission', but one area that concerns me and a lot of people is that in the Lisbon Treaty, we were to appoint a President of the Council to give clarity. I am not sure whether the clarity is there, and maybe President Barroso could answer that for us.
When push comes to shove, at a time of crisis, who is going to be the one voice representing Europe? Is it going to be Mr Van Rompuy? Is it going to be Baroness Ashton? Is it going to be one of the Commissioners? Is it going to be the rotating Presidency, or is it going to be President Barroso himself? I would like an answer to that.
President of the Commission. - Mr President, I will try to start by answering some concrete questions and will then address the more general ones.
Firstly, on the euro area, some Members of this Parliament raised issues relating to the euro area and some current problems we are facing in euro area Member States. First of all, let me recall that the euro is one of the major successes in Europe's history. Since its creation with 11 participants, the euro area has grown to comprise 16 Member States. The euro area has been an area of stability and job creation. Of course, it was affected by the crisis. Non-euro area countries were also affected by the crisis. I do not need to remind you that, just a few days ago, I received the Prime Minister of Iceland, a country very close to us - and a non-euro area member - which was indeed facing this crisis. I want to repeat that this crisis was not created in the euro area; it came from outside the euro area.
But the truth is that the euro did protect the countries which share the single currency. I believe that the European situation would be much more difficult today if we did not have the euro. We have yet to reap the full benefits of the euro. To do so, we need to reinforce economic coordination in the euro area. It is true that we do not have just a monetary union. We should have a real economic union. The treaty gives new opportunities, which I intend to make use of. Olli Rehn, the new Commissioner for these matters - if we get your support - will develop this line.
Looking ahead at how to reinforce the euro area is very important, but of course, it does not prevent us from looking at the present. The period the euro area is going through is a difficult one. There is no point in denying it. Other countries outside the euro area are also facing very difficult times. Let us also recognise that. However, I must say that the situation in the financial markets is sometimes reported in a way that amplifies the problems, and does not always give an objective assessment of the situation. Such analyses usually come from non-euro area countries.
But the euro area has the capacity to deal with the difficulties currently affecting it. We have our system of fiscal rules, the Stability and Growth Pact, which must be properly implemented. In the case of Greece, we have the capacity to assess and monitor its fiscal adjustment programme. We have the possibility of recommending bold structural reforms in Greece which will also be closely monitored by the Commission.
On 3 February, the Commission adopted a package on Greece which will go to the Council early next week. Naturally, the solution requires, above all, action from the Greek side. Support for the determination of the Greek authorities will increase confidence in the successful achievement of the ambitious programme they have adopted.
Member States, particularly those in the euro area, should always have in mind that the economic policies of each of them have an impact on the economies of others. I welcome clear indications that all Member States are aware of the challenge and will act accordingly.
There was a concrete question asked about consumer policy, I think by Mrs Gebhardt. There is a person with clear responsibility for consumer policy in the Commission, namely Commissioner Dalli. He will be in charge of this policy, propose initiatives in this area and discuss them with you in the IMCO Committee and in plenary. Specific civil-law dimensions will be under the responsibility of the Commissioner for Justice, Vice-President Reding. This is normal in most executives around Europe, where those specific issues are dealt with by the Minister of Justice.
Of course, all decisions on new initiatives will have to be approved by the College. I am extremely committed to collegiality. In fact, many of you have urged the Commission to keep a strong accent on collegiality. Under the treaties, the President of the Commission is the guarantor of collegiality. In today's policies, this is a normal tendency. More and more issues are transversal or horizontal by nature. They need a common purpose and they require the integration of different sectoral policies.
What happens in the Commission is more or less the same as what is happening in national governance and in global governance. We see now that, very often, Heads of State or Government need to address, in a coordinated and coherent way, matters that were previously dealt with separately by those responsible in the different governments.
So this is exactly what we intend to do. I want to underline this point with special pride because we are now building this new Commission on the experience of the previous one. The previous one was the first Commission of this enlarged Europe - the first time we had a Commission with 27 members from 27 different countries. The fact that that Commission worked in a truly collegiate spirit with a sense of purpose is indeed a demonstration that the enlarged European Union can work with 27 or more Members. I think this is also critically important for the future.
There were some concrete questions about cohesion policy and some Community policies like fisheries and agriculture - for example, the question by Mr Capoulas Santos. The cohesion policy has been enshrined in the Treaty of Lisbon. By its nature, it is a European policy. We need to see how we can continue the process of reform so that we can continue to improve the policy's value for money and ensure that cohesion policy and regional policy are translated into a real increase in the competitiveness of all the regions of Europe. We need to be sure that the policy can achieve that so that we can have a strong case in the next financing debate. Let me assure you of my full commitment - and, I think I can say, the full commitment of the new Commission - to the principles of social, economic and territorial cohesion that are also enshrined in the Lisbon Treaty. Of course, we will do everything we can to promote the common policies of Europe.
There were some concrete questions about social impact assessment - Mr Cercas's question. I want to make clear what I have said publicly before. We are committed to introducing this social impact assessment in our work through the Impact Assessment Board. We believe we have made a lot of progress on impact assessment. We are always ready to improve that work and we believe the social dimension should be properly addressed in our work.
Some Members of this Parliament put questions to me regarding energy security. I want to underline that we are going to include energy security in our proposal for the European Union 2020 strategy. One of the innovations of the European Union 2020 strategy is precisely to bring together some policies that were previously treated separately. I believe that promoting energy security and energy efficiency should be an important part of our agenda for competitiveness and for greener, sustainable and resource-efficient growth in Europe. This underlines how important we believe this agenda is.
Some of you asked me about SMEs and the value of the internal market - Mr Hökmark and others. It is very important to relaunch the internal market now. It is important to make clear that the internal market is not just about a market, even if markets are important.
Some people believe that we defend markets because we are market fundamentalists. Nothing could be further from the truth. We believe the internal market is, above all, the basis for the European project. Without an internal market, we will not have a strong European Union. If you allow the internal market to be fragmented, we will see the ugly face of economic nationalism again in Europe. We have to speak courageously and say that the internal market exists to defend the weakest - the consumers, to defend small and medium-sized companies against monopolies, and, of course, to defend the European project as a whole. That is why I asked Mr Monti to produce a report so that we can bring some new ideas and also create a larger consensus to relaunch and deepen the internal market as one of the great past and future achievements of our European project.
(FR) I would like now to mention one or two more general issues that some of you have raised. Mr Daul, Mr Schulz, Mr Lamassoure - who gave a speech in which he stressed the importance of boldness - Mr López Aguilar, Mr Mayor Oneja and many others have raised the issue of ambition. This is, in my view, an extremely important point, and we must have an honest debate on it.
Some of you, and particularly Mr Schulz, have questioned me once again on the issue of the market and of social policy. I would say to you once again: it is not the Commission that you have to convince of the need to have a social purpose. You will have to work with us to try to convince certain capitals, because the truth is very clear: some capitals believe that Europe is solely about the market and that, under the principle of solidarity, they are responsible for social policy. I disagree. I believe that, in order to also have an emotional attachment to Europe, we need a social dimension. We need a social dimension that actually combines what can be done at European level with what can be done at national level. No one wants to create a European social security system or a centralised health system in Europe. That is not what we are proposing.
Moreover, this should not be seen in terms of competition between the national level and the European level. However, if, in addition to our work on the internal market, on competition, on State aid policy and on other policies, such as external trade policy, there is no social dimension in Europe, we will have difficulty in ensuring the legitimacy of the European project.
I would therefore stress this point: we are not the ones who have to be convinced of the need for a social dimension. Work with us to strengthen Europe's social dimension - the social market economy - which is, moreover, enshrined as an objective in the Treaty of Lisbon. I am very committed to this, and we must strive to achieve it together. There is absolutely no doubt about that.
(Applause)
As regards the matter of governance - a favourite issue of Mr Verhofstadt's and also of mine - once again, help us, support us. I am in favour of enhanced governance of Europe, and Europe needs this enhanced governance. My speech - you will call it a speech, it is a speech, but it is, all the same, a speech that I am making on behalf of the new College and which reflects a political ambition, a political stance - is clear. We are living in unprecedented times. As I said, both within and outside Europe, we need more determination with regard to European matters. I am absolutely convinced, intellectually and politically, that, if Europe does not act in a concerted manner, we risk having only an insignificant role at international level in the future. I said this in my guidelines, before the Heads of State or Government, and I am going to repeat it at the informal European Council, the day after tomorrow, because I am convinced of it.
I believe that recent developments have only served to highlight this situation more acutely. The international financial crisis has shown just how interdependent our economies are. The problems being experienced by the euro area right now also show how interdependent our economies are. We must therefore step up our efforts in terms of European coordination and governance. Brussels need not necessarily be given national competences: this is a 20th century debate and one which I believe has had its day. It is wrong to make this an 'it is for Brussels, it is for the Commission, it is against the Member States ...' kind of debate, because it is ridiculous.
It is clear that, while we want to have a role in the world today, our Member States alone do not have the influence required to negotiate on equal terms with the United States, Russia or China. We therefore need this dimension, not to strengthen Brussels, but to strengthen Europe and, above all, to focus on the real interests of each of our fellow citizens. It is here that we must work together, and here too, I say to you: support us. We need your support, not in a course that will inevitably lead to war between the institutions - now more than ever we need the institutional partnership - but to defend Europe's interests in the world.
Lastly, in terms of external relations, here too let us be absolutely clear. Where in the world does Europe count? Europe counts in the world where it has, in fact, a coordinated position. It is respected in trade terms, I can assure you of that. Our competition laws are respected by all the major international conglomerates. We have a common policy. We have institutions. We have the basis on which to act. Bear in mind, though, that we are living at a time, particularly in international security terms, when Europe does not have the geopolitical and defence instruments that others have. I can see very clearly, when I speak with some of our international partners, that they think above all in terms of security. They think in terms of strategic balance. And here, it must be said clearly, Europe cannot be naive.
The problem in Copenhagen was not a lack of ambition from Europe, as some are saying. On the contrary, we were by far the most ambitious. For me, what Copenhagen showed was that we had to express a European interest in the various areas and defend it consistently and strategically, with all our partners. Therefore, we must not simply conduct a generous policy, important though it is; we must also have the strength to defend our generosity and the conviction to defend our interests. That is what I intend to do, and I also hope to have your support in this regard.
Finally, some Members - Mr Lehne and Mr Swoboda, Mrs Roth-Behrendt, Mrs Wallis and Mr Rangel, among others - spoke at length about the institutional question, and, in particular, about the Framework Agreement. I wish to say to you that what I did in the negotiations with you was precisely to convey the spirit and the letter of the Treaty of Lisbon.
Some people have not yet realised that the European Parliament has powers today that it did not have prior to the Treaty of Lisbon. I believe in the European dimension of the parliamentarian, and when I use the word 'dimension' - my English is not as good as yours, Mrs Wallis - it is not to say something vague. For me, 'dimension' means depth, it means scope. It is something very ambitious, in any case.
I wish to work with Parliament in this spirit. Not against another institution, because I believe - and I must say it here - that we need a very strong Council and European Council. I welcome the innovations in the Treaty of Lisbon, not least the existence of a permanent Presidency of the European Council, because this provides continuity and consistency in the long term.
I very much welcome the creation of the role of High Representative, who is, at the same time, Vice-President of the European Commission. This is not about making things more difficult, quite the opposite! Instead of having two centres for external relations, one on the Council side, and one on the Commission side, we now have one key figure - in this case, Baroness Ashton - who is going to defend the European interest with intergovernmental legitimacy, which remains very important in external matters, but also with European legitimacy.
Therefore, I say this with a great deal of conviction. I believe that it would be a mistake to start a debate or an institutional conflict now. We need the various institutions. Some people felt compelled to ask the eternal question about Mr Kissinger and the telephone number. I have already said it once: Mr Kissinger was the Secretary of State. I believe that, from now on, the US Secretary of State's opposite number will be Baroness Ashton. She has the responsibility and the ability to play that role.
However, at Heads of State or Government level, apart from the relationships with our Member States, we have, in the Treaty of Lisbon, the President of the Council, who represents Europe in external policy and common security matters, and the Commission which, pursuant to Article 17, represents Europe in every other aspect of external relations. That is our system.
Some people would like a completely unified system. As some have said, the United States, at times, does not have a completely unified system either. At times, we negotiate with the US Administration and we subsequently discover that Congress does not follow exactly the same line as the US Administration.
It is also important to understand here that we consist of 27 Member States. We have a system that is an improvement on the internal system. Instead of having a Presidency that changes every six months, we have a permanent Presidency of the Council. We now have the High Representative and Vice-President of the Commission. This is a step forward, true, but dynamism is more important than mechanism, and it is in this way that we must add a new dimension to our action.
I shall conclude by making an appeal to this House. With power comes responsibility. I am going to be very frank with you here, ladies and gentlemen: the European Parliament has gained a large number of powers with this revision. I hope that these powers will be used not only for feel-good policies, but also as part of the responsibility of governing Europe with the other institutions. This is a big test of the responsibility of all the institutions - of the European Parliament, of the Commission and of the European Council.
Some of you asked me - sincerely, I believe - to show more boldness. I can tell you that I am ready to make efforts along those lines. However, the Commission alone will be unable to see them through. Let us be clear on this point. It would be an illusion, and the Commission cannot establish its influence, its power, its direction against the will of our Member States, which are democratic States.
We must establish these things together, with a parliamentary assembly - in this case, a European Parliament - which genuinely assumes its responsibility, which is not simply, as some people want, a place in which to protest. Moreover, I have noticed that some people speak louder because they are weaker! What we need, therefore, is for all the European political groups that are in power to work together.
Some political groups said that they would vote against us. When it comes to the extremes, I can tell you that I would be worried if they did vote for us. I do not need that kind of support. The Commission does not want their support. However, the Commission wants and requests the support of all the European forces. That, I do ask of you. I ask for it modestly, but also with the firm belief that we need your support and that you can help us to fill the gap that exists today.
What is the real problem? Let us be clear on this subject too. When we talk about it with our fellow citizens, there is, today, in Europe - and this will be my final point, Mr President - a fundamental gap between our stated ambitions and the results that we manage to obtain.
Some now wish to use this gap as a means of lowering our ambitions. Others - and we are in this camp - want to improve our results so that they match our ambitions. I am counting on this House to fulfil our ambition, an ambition for a stronger Europe, in an increasingly demanding world.
I ask you to give your support to the new Commission so that, with our ambition, we can turn the European dream into a reality.
(Applause)
Thank you, Mr Barroso, for giving detailed answers to the questions and remarks which were put to you from the Chamber, and also for your very comprehensive treatment of our mutual relations - the European Commission and the European Parliament. We are aware of the responsibility which rests on the European Parliament. Our agreement is of a new kind, and we are moving closer with our cooperation than we have done before. Our joint responsibility, of two Community institutions - the European Parliament and the European Commission - is particularly significant. Thank you, too, for presenting your vision of the European Commission's work and the aims of that work. I would like to thank once again Mr López Garrido, who is representing the Spanish Presidency, and the entire Spanish delegation, for being here in the Chamber during our proceedings and debate.
I have received five motions for resolutionstabled in accordance with Rule 106(4) of the Rules of Procedure.
The debate is closed.
The vote will take place on Tuesday, 9 February 2010.
Written statements (Rule 149)
I should like to say how pleased I am, as Chair of the Committee on Constitutional Affairs, about the agreement that has been reached on the principal lines of a new Framework Agreement between the Commission and Parliament.
I must, however, make it clear that we need to think more deeply about the nature of the relationship between these two institutions. The outlook for democratic growth in the Union continues to be one in which Parliament is seen as representing the people and the Council as a sort of second chamber, representing the States. In such a context, the Commission should be considered as a government, and it is clear that this configuration would require rules that are considerably more detailed than the adjustments deservedly outlined today.
I should like to add a thought on the citizens' right of initiative. The relevant rules will have to be tailored to the effects that we consider must follow as a result. These effects must be considered in comparison with those stemming from the existing right of every citizen to submit a petition to the European Parliament and those connected to the limited powers of Parliament. Parliament has no power of initiative but it does have the power to request that the Commission initiate legislation.
Now that the institutional problem has been resolved, with the entry into force of the Lisbon Treaty and the election of the new Commission, a new stage in the history of the Union is beginning. A new era which aims to be ambitious in its capacity for initiative and in its foresight with respect to the great challenges of our time. A new era in which the Commission will work in complete harmony with Parliament in the search for solutions to the problems which affect European citizens, as envisaged in the interinstitutional agreement. A new era of European leadership in relation to the major issues of the contemporary world and of appropriate responses to the challenges of the future. A new era in the integration of a fairer Europe which shows greater solidarity.
The new College of Commissioners, on the basis of the evidence given during the hearings, meets the necessary criteria to respond to present needs. It is a Commission of balance, which combines the experience of its veterans with the freshness of the other half of its members. And it is also balanced in terms of its representation of the genders, given that one third of its members are female, a small increase in comparison to before. The balance of power between the three institutions does not weaken anyone but rather strengthens Europe.
In presenting the new European Commission, President Barroso has presented a programme which is the continuation of the neoliberal, federalist and militaristic policy of the old Commission. The College of Commissioners which he has presented will continue along the same lines, as we saw confirmed during the hearings that took place in the parliamentary committees. We are going to have a period of proposals for the deepening of the European capitalist integration that we are experiencing right now.
The previous Commission left a considerable amount of work prepared, including the general outline and what is termed the public consultation over the strategy which will give continuity to the so-called Lisbon Strategy. For now, they are calling it the EU 2020 strategy, but they have already said that it is, in fact, about 'making it happen: harnessing existing instruments in a new approach'. Put another way, what we know right now is that we are going to have more of the same.
They ignore the need to weigh up how far the measures adopted in the name of the Lisbon Strategy have been implemented and to what degree the objectives proclaimed at that time have been achieved or what the consequences have been of the application of the Stability Pact. They hide the fact that we have more than 23 million unemployed people in the EU as a whole, with younger people being particularly afflicted as their unemployment rate now exceeds 21%, as well as over 85 million people in poverty. We cannot but vote against this new Commission.
Mr President, the European Commission, which is headed by Mr Barroso, has, today, achieved greater support than in 2004. However, in the debate which preceded the vote, many reservations were expressed, concerning both the Commission's composition and the unclear division of competences in the framework of the new College. For example, consumer protection is part of the portfolio of as many as six different Commissioners. At the moment, it is difficult to imagine how, in practice, those shared competences will influence the effectiveness of the work of the respective Commissioners. The European Commission, which was elected today, 9 February 2010, is going to have to start work quickly, because since around October last year, when the election of the new Commission was supposed to happen, the old Commission has only been holding the fort, and has not taken any new initiatives. Keeping to the framework understanding on contacts with Parliament will be a test for the new Commission, especially the principle of equal treatment for Parliament and the Council.
I would also like to point out that during the term of office of the present Commission, the interinstitutional agreement on better law-making of 2003 will be reviewed. As rapporteur for the Committee on Legal Affairs, I am currently working on this, and I hope that constructive cooperation with the new Commission will bring substantial results in this area.
The new College of Commissioners is the first complete European Union team made up of 27 Member States. Romania and Bulgaria, which joined the European Union on 1 January 2007, only now have the opportunity to propose a commissioner for an entire five-year term.
I congratulate Romania for choosing Mr Cioloş. I think that his performance during the hearings which took place before the Committee on Agriculture and Rural Development made a deep impression on all those who attended. I also believe that his professionalism bodes well if we think about the major challenges which await us in the area which he is going to manage. I am primarily referring to the forthcoming debates on the future of the common agricultural policy.
In order to find the most suitable solutions, adapted to the needs and interests of all Member States, the new commissioner will need to have a deep understanding of European agriculture, a strong work rate and plenty of diplomacy, all qualities which I know that he possesses. I wish the entire College of Commissioners every success and I hope that the work it is going to carry out in its future mandate will succeed in bringing the European Union closer to its citizens.
I congratulate Mr Barroso and the entire College of Commissioners but, at the same time, I hope we are now going to have a more independent and dynamic Commission. A Commission which will guard, above all, the common interest, and which will undertake bold reforms of EU policies, which we have to embark upon after the years spent reforming our institutions. In terms of relations between the Commission and Parliament, we are witnesses of a new openness, which comes not only from Parliament's new powers, but also, as we heard back in the autumn, from Mr Barroso's desire to establish a special partnership with Parliament. It is a fact that particular provisions of the preliminary Framework Agreement on cooperation between the two institutions significantly strengthen Parliament's role in the decision-making process, making this process more democratic. The devil, however, is in the detail, which is why we are going to watch the negotiations closely all the way, to make sure that promises, such as including Parliament in the process of building EU diplomacy, will be kept.
(The sitting was suspended at 11.50 and resumed at 12.05)